IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


YAACOV BENAROSH AND BATYA                    : No. 48 EM 2019
BENAROSH,                                    :
                                             :
                    Petitioners              :
                                             :
                                             :
             v.                              :
                                             :
                                             :
MICHAEL AXELROD AND JOAN                     :
AXELROD, INDIVIDUALLY, HIS HEIRS             :
AND ASSIGNS, AND AS TRUSTEES OF              :
THE MICHAEL AXELROD 2012                     :
IRREVOCABLE TRUST, TRIAD REALTY,             :
MARLENE ZARRETT AND BARE FEET                :
SHOES,                                       :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of July, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.